Citation Nr: 0813143	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  96-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for carpal tunnel syndrome of the right upper 
extremity based on Department of Veterans Affairs (VA) 
surgery and treatment in 1974.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran had active service from January 1954 to October 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the St. Paul, Minnesota, VA Regional Office and Insurance 
Center (RO), which denied compensation under the provisions 
of 38 U.S.C. § 1151 for reflex sympathetic dystrophy and 
carpal tunnel syndrome of the right upper extremity.

In July 2001, the Board denied an appeal of these denials.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2002, the Court granted a joint motion of the 
parties, vacated the Board's decision and remanded the 
matters to the Board for action consistent with the joint 
motion.  In March 2003, the Board remanded the case for 
further development in compliance with the Court's Order.  In 
December 2004, the Board denied the veteran's reflex 
sympathetic dystrophy claim, and remanded his remaining 
carpal tunnel syndrome claim for further development.  In a 
March 2006 decision, the Board denied the carpal tunnel 
syndrome claim, and the veteran appealed that denial to the 
Court.  In October 2006, the Court granted a joint motion of 
the parties, and remanded the matter to the Board for action 
consistent with the joint motion.  In March 2007, the Board 
remanded the case for further development in compliance with 
the Court's Order.







FINDING OF FACT

The carpal tunnel syndrome of the veteran's right upper 
extremity was present prior to VA surgery and treatment in 
1974, and this disability did not increase in severity as a 
result of the VA surgery or treatment.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C. § 1151 for carpal tunnel syndrome of the right upper 
extremity resulting based on VA surgery and treatment in 1974 
have not been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 3.358, 3.800 (1993-97).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that he submit any pertinent 
evidence in his possession, by letter mailed in April 2007.  
Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
October 2007.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had VCAA notice 
been provided at an earlier time.

Although the veteran has not been provided notice with 
respect to the disability-rating or effective-date element of 
this claim, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that entitlement to 
compensation under the provisions of 38 U.S.C. § 1151 for 
carpal tunnel syndrome of the right upper extremity is not 
warranted.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records and private medical records have 
been obtained.  Neither the veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claim.

Factual Background

A May 1974 VA hospital summary indicates that the veteran was 
admitted with a two-year history of pain and weakness of his 
right hand.  He reported that the symptoms had recently 
increased in severity, and that he was no longer able to 
work.  He said his symptoms included weakness in the thumb 
and pinch muscles.   He gave a history of cutting his right 
hand at the ulnar aspect of the wrist with glass in 1971.  
Examination revealed a traumatic scar over the distal flexion 
crease at the right wrist and palmar aspect of the ulnar 
side.  There was a positive Tinel's sign over the scar and 
the median nerve of the wrist.  There was considerable 
wasting of the thenar eminence of the right hand.  There was 
also decreased sweating over the thumb, index, and long 
fingers.  Sensation was decreased over the entire palmar 
aspect of the right hand.  Motor function testing of the 
right hand revealed weak pinch and weak interosseous 
intrinsic function.  Deep tendon reflexes were absent in both 
upper extremities.  An electromyogram performed at admission 
showed severe delay of the median nerve at the wrist on the 
right side.  There was also some delay at the ulnar nerve.

Later that month, the veteran was taken to surgery and, 
through a curvilinear longitudinal incision at the wrist, the 
median and ulnar nerves were released.  The median nerve was 
found to be entrapped within the carpal tunnel and was 
swollen and boggy.  The entire carpal tunnel was released.  
In the ulnar tunnel, the accessory branch of the ulnar nerve 
was found to have a large neuroma.  This was "neurolysed" and 
the ulnar tunnel was released.  The neuroma was thought to be 
secondary to the traumatic scar, which was exactly over the 
neuroma.  It was believed that the veteran probably had an 
incomplete laceration of his ulnar nerve at the time of the 
laceration of his wrist.

The veteran was noted to have done very well following the 
surgery.  The symptoms relative to his right hand, wrist, and 
upper arm improved considerably.   He reported having some 
improvement in motor function.  He was discharged from the 
hospital in June 1974.  He was advised to return to the 
orthopedic clinic in two weeks for the removal of the 
sutures.

In a report dated in August 1974, J.K. Butler, M.D., 
indicated that he had evaluated the veteran in March 1974 due 
to a complaint of a decrease in sensation in the ulnar 
distribution of the right hand.  His other symptoms included 
weakness in the thumb and pinch muscles.  Following his 
physical examination of the veteran, Dr. Butler referred the 
veteran to the VA hospital where he eventually underwent 
surgery in May 1974.  The findings from the surgery were 
discussed.  Dr. Butler indicated that the veteran had been 
discharged from the hospital with considerable improvement.   
However, he said he did not feel that the veteran had more 
than 60 percent usage of his right hand, and that it would be 
unlikely that the veteran's condition would improve.

Outpatient treatment records from the Minneapolis VA Hospital 
(VAH) dated from June to August 1974 show that the veteran 
was followed for the residuals of his right wrist surgery.  A 
June 1974 consultation report from the physical therapy 
clinic indicates that active and passive ranges of motion of 
the right wrist were slightly limited to both extension and 
flexion.  There was evidence of limitation of motion of the 
thumb and fingers.  There were also indications that there 
were still some numbness and tingling of the fingers.  
Approximately one month later, the veteran was noted to have 
a "good" range of motion of the fingers.  Abduction of the 
thumb, however, was still somewhat limited.  There was also 
some flexion weakness of the fingers.  Grasp was fair and 
hook was good.  The veteran was unable to oppose his thumb to 
his index or middle finger.  An August 1974 treatment note 
indicates that the veteran had a positive Tinel's sign 
proximal to the scar.  He still experienced weakness and loss 
of range of motion.

The veteran was afforded a VA neurological examination in 
December 1974.  He was noted to have undergone an operation 
on his right wrist for repair of the median and ulnar nerves.  
The distribution of involvement of the right hand was mainly 
over the area of the ulnar nerve involving the small and 
lateral side of the ring finger of the right hand.  There was 
slight weakness in the grip of that hand.  The diagnosis was 
post-operative, post-traumatic right hand ulnar nerve 
involvement with some sensory disturbance and loss of 
sensation over the small and lateral part of the ring finger.  
Similar findings were made during a June 1976 VA neurological 
examination.

In February 1993, the veteran filed a claim for compensation 
for carpal tunnel syndrome and reflex sympathetic dystrophy 
of the right upper extremity as a result of VA surgery and 
treatment.  He stated that he suffered a laceration to his 
right wrist in 1971, and that he underwent surgery in May 
1974 to correct problems stemming from that injury.  He 
asserted, however, that the surgery had been performed 
improperly.  Specifically, he said that he had been told by a 
VA doctor on September 13, 1990, that the incision made 
during the 1974 surgery had been in the wrong direction.

VA medical records reveal that in September 1990, the veteran 
was evaluated at a neurosurgery clinic.  He described having 
a calcified mass removed from his right upper extremity.  He 
indicated that he suffered from pre-operative weakness and 
numbness in his right hand.  He reported that he had not 
experienced any change since surgery had been performed 19 
years earlier.  A recent EMG showed chronic changes of the 
right median nerve.  There was sensory absence of the ulnar 
nerve which was consistent with peripheral neuropathy.  
Following a physical examination, the assessment was chronic 
right median neuropathy, status post right carpal tunnel 
repair.  The examiner expressed doubt that any improvement 
could be obtained without additional surgery.  Contrary to 
the veteran's February 1993 assertion, there is no indication 
that the September 1990 examiner believed that the May 1974 
wrist surgery had been performed improperly.

The veteran was afforded a personal hearing before a Hearing 
Officer in June 1996.   The veteran contended that prior to 
his surgery in 1974 he had normal function of his right hand 
and arm.  He maintained that the surgery performed in May 
1974 had rendered his right hand almost entirely useless.  He 
said that he had been told by a VA physician in September 
1990 that the surgery had been performed improperly.   The 
veteran insisted that his right hand, wrist, and arm were 
essentially normal prior to the surgery.  He acknowledged 
that he had suffered a laceration injury of the right wrist 
in 1971, and that he received between three and five sutures 
to close the wound.  He said the injury had been relatively 
minor.

In May 1997, the veteran underwent a VA neurological 
examination.  He was noted to have been hospitalized in May 
1974 due to complaints of right hand discomfort.   It was 
also noted that an EMG showed neuropathic changes in both the 
ulnar and median nerves commencing at the wrist, and that his 
right wrist was explored and the ulnar and median nerves were 
looked at.  The findings of the surgery were discussed.  The 
veteran stated that he experienced a profound worsening of 
his condition immediately after the surgery.  He indicated 
that he had recently had some improvement since undergoing a 
series of stellate ganglion nerve blocks.

Following a physical examination, the examiner stated that he 
believed that the veteran had a bonafide complaint because of 
the injuries to his median and ulnar nerve on the right hand.  
He said that it appeared that the injury was carried out at 
the Minneapolis VAH in May 1974.  He stated that the veteran 
had use of his hand before the 1974 operation but had had no 
use of his right hand since the operation.   While it was up 
to the "powers that be" as to whether the veteran deserved 
compensation for his disability, the examiner opined that the 
severe injuries to the veteran's ulnar and median nerves were 
the result of the explorative surgery performed in 1974.

Another VA neurological examination was conducted in July 
1999.  The veteran's complaints were recorded and discussed.  
The pre-operative, operative, and post-operative medical 
reports were also assessed.  In this regard, the examiner 
observed that there was a strong suggestion that the veteran 
had problems with his right hand prior to his 1974 surgery.  
A thorough physical examination was performed.  The examiner 
stated that the findings of the examination were consistent 
with a combination of median and ulnar nerve disease.  
However, he said the veteran's memory appeared to be a bit 
faulty about the relationship between the weakness of his 
right hand and the surgery.  The examiner indicated that the 
current symptoms and signs of the veteran's right upper 
extremity were clearly present prior to the 1974 surgery.  He 
did not believe that the surgery was a precipitating or 
inciting cause of the veteran's present problem which had 
been stable for many years.  The examiner stated that there 
was no question that the veteran had ulnar and median nerve 
dysfunction of the right hand.  However, he said he did not 
think to reasonable certainty that the surgery was a 
significant factor in the present disability of the veteran's 
right hand.

In a letter dated in December 1999, K.E. Etterman, M.D., 
reported that he had treated the veteran on several occasions 
for reflex sympathetic dystrophy and associated disability of 
the right hand.  Dr. Etterman stated that he had reviewed the 
1974 medical records from Dr. Butler, and that those records 
seemed to indicate that the veteran's problems were of a 
post-operative origin.  Observing that he was unable to state 
what the veteran's hand was like or how it functioned before 
the surgery, Dr. Etterman indicated that the veteran did not 
have very good functioning currently.  The veteran was noted 
to have a loss of fine touch that prevented him from 
delineating the pressure that was placed with grip strength.  
He was not able to perform activities of daily living with 
his right hand.  He had dysesthesia to the point where he had 
to wear a Jobst glove at all times.  Dr. Etterman suggested 
that the claim be reviewed by an independent medical examiner 
to determine whether the veteran's right hand disability 
should be service connected.

Pursuant to the Board's June 2000 remand, the veteran was 
afforded a neurological examination by two VA neurologists in 
October 2000.  The reports of the examination show that the 
veteran was afforded a complete physical examination, and 
that the examiners reviewed the claims folder.  In the report 
from the first examiner, the veteran was diagnosed as having 
a combination of both median and ulnar nerve disease.  The 
examiner opined that it is "more likely than not" that the 
operation in 1974 had nothing to do with the veteran's 
present situation.  He noted that the veteran had a positive 
Tinel's sign on the right at the time of the surgery as well 
as wasting of the thenar eminence and other sensory and motor 
abnormalities.   After discussing the 1974 operative report, 
the examiner indicated that the veteran's memory appeared to 
be a bit faulty about the relationship between the weakness 
in his right hand and the surgery.  He said the symptoms and 
signs that the veteran currently suffered from were present 
prior to his 1974 surgery.  In sum, the examiner opined that 
it was not likely that the veteran's current right arm and 
right hand problem was caused or chronically worsened by the 
VA surgery and treatment in 1974.

The report from the second VA neurologist contains similar 
findings.  The examiner stated that the veteran's symptoms 
and signs were clearly present prior to his 1974 surgery.  He 
opined that the surgery was neither a precipitating nor 
inciting cause to the veteran's present problem which had 
been present for years.  He said there was no question that 
the veteran suffered from ulnar and median nerve dysfunction 
in the right hand.  However, the examiner stated that he did 
not believe that the 1974 surgery contributed in the least to 
the current findings pertaining to the veteran's hand.  The 
Board notes that this examiner is the same VA examiner who 
indicated in May 1997 that the veteran did not have a right 
wrist problem due to surgery.

The veteran was afforded two VA neurological examinations in 
December 2003.   The first VA examiner noted that he had 
reviewed the veteran's claims file prior to examining the 
veteran.  The examiner found the veteran to have right carpal 
tunnel syndrome status post release surgery with noncomplete 
function of recovery of the right arm.  He noted that there 
was residual atrophy of the right hand muscle groups with 
progressive loss of grip abilities.  The examiner opined that 
there was no evidence that the veteran's right wrist 
pathology was the result of a surgical procedure, 
hospitalization, and treatment at the VA medical center in 
May and June 1974.

The second VA examiner also noted that she examined the 
veteran's claims file.  She stated that the veteran was a 
difficult historian, making it imperative that she review the 
chart for dates and times.  The diagnoses included status 
post right carpal tunnel release in 1974.  The examiner noted 
that the veteran claimed that he lost significant strength 
after the wrist surgery.  The examiner stated that the record 
did not confirm that claim.  She noted that the veteran had 
had significant presurgery weakness and atrophy, as well as 
decreased sensation in the right hand due to a laceration he 
sustained with glass over the volar ulnar aspect of the right 
wrist, resulting in a neuroma and entrapment of the ulnar 
nerve.  She stated that there was no evidence of neglect on 
the part of the VA in treating the veteran's condition.  She 
further stated that she had reviewed the May 1997, December 
1999, and October 2000 medical reports.  She noted that she 
agreed with the October 2000 report that the veteran's memory 
was faulty regarding the relationship between the weakness of 
the right hand and the surgery.  She noted that his signs and 
symptoms were severe preceding his surgery, and in her 
opinion the surgery was not a precipitating or inciting cause 
of the veteran's present problem.  The examiner stated that 
she was of a reasonable degree of medical certainty that 
neither the shoulder problem nor the surgery caused the 
dysfunction of the right hand.  She finally stated that it 
was her opinion that it was unlikely that the right upper 
extremity problem was caused by or chronically worsened by 
the VA medical center surgery or treatment.

Analysis

As discussed in the Board's June 2000 and March 2006 
decisions, 38 U.S.C. § 1151 was amended by § 422(a) of Pub. 
L. No. 104-204, 110 Stat. 2874, 2926 (1996) during the 
pendency of this appeal.  The amended statute is less 
favorable to the veteran's claim; however, since the 
veteran's claim was filed prior to October 1, 1997, it must 
be adjudicated under the provisions of § 1151 as they existed 
prior to the amendment.   See VAOPGCPREC 40-97.

38 U.S.C.A. § 1151 (West 1991) provides that when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.

The regulation implementing that statute appears at 38 C.F.R. 
§ 3.358 and provides, in pertinent part, that in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. § 
3.358(b)(1).

In determining whether additional disability resulted from a 
disease or injury or from aggravation of an existing disease 
or injury suffered as a result of VA hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that additional disability is actually the result of such 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).

With respect to the merits of the veteran's claim, the June 
1974 hospital summary clearly indicates that the veteran 
suffered a cutting injury to his right wrist in 1971, and 
that he gave a history of weakness, pain, and numbness in the 
right hand and arm since that injury.  The summary also 
reveals that a positive Tinel's sign over the scar and over 
the median nerve, wasting of the thenar eminence, decreased 
sensation and strength, and reduced motor function were found 
prior to the surgery.   Post-operative treatment notes 
indicate that the veteran derived some improvement from the 
1974 surgery.

The record contains two medical opinions that support the 
veteran's claim that he experienced additional disability due 
to his VA surgery and treatment in 1974, the May 1997 VA 
examiner's opinion, and the December 1999 opinion of Dr. 
Etterman.   However, the Board does not find these opinions 
to be of significant probative value.  The May 1997 VA 
examiner indicated that the veteran had use of his right hand 
prior to the 1974 operation and no use of the right hand 
after the operation, yet the contemporary medical evidence 
clearly contradicts that statement.  Furthermore, the May 
1997 VA examiner examined the veteran once again in October 
2000, and this time he expressed the opinion that the 1974 
surgery did not contribute in the least to the veteran's 
current right hand disability.  After examining the record, 
including his own previous opinion, he still concluded that 
the 1974 surgery resulted in no additional disability to the 
veteran.  Consequently, the Board finds the May 1997 opinion 
to be of little probative value.

In the December 1999 letter, Dr. Etterman indicated that he 
was unable to state what the veteran's hand was like or how 
it functioned before the surgery.  The Board therefore finds 
that Dr. Etterman was not qualified to state whether the 1974 
surgery resulted in additional disability.

The Board finds that the other medical opinions of record, 
which all show that the veteran's medical history was 
reviewed prior to examination of the veteran, and which are 
supported by the contemporary medical evidence, are the most 
probative.   These include the opinions found in the July 
1999 VA examination report, the two October 2000 VA 
examination reports, and the two December 2003 VA examination 
reports.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.




ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for carpal tunnel syndrome of the right upper 
extremity based on VA surgery and treatment in 1974 is 
denied.




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


